DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 5/18/2022.
Claims 1-20 are pending. Claims 1, 12, and 15. Claims 16-20 are newly added.
The previous rejection of claims 1-20 under 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-10, 12, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft (US2009/0222719) in view of Baron et al. (US 2018/0089155) and Hagiwara et al. (US2015/0242369).

In regards to claim 1, Croft substantially discloses a method of a system comprising a hardware processor, comprising: 
obtaining input documents (Croft claim 1, obtains documents); 
identifying a portion that is different between the input documents (Croft fig. 3 231, 232, 233, para[0130]-[0132], identifies a portion of elements unique to each document or common to both); 
adjusting a property of the identified portion to generate an adjusted portion (Croft para[0136], [0191], adjust property (color) of layers to distinguish elements); and 
generating a consolidated document comprising a plurality of layers using the adjusted portion and the input documents (Croft para[0136], [0191] abstract, uses adjusted portions to generate merged document), 
wherein the plurality of layers of the consolidated document comprise a first layer representing a first input document of the input documents, a second layer representing a second input document of the input documents, and a composite layer constructed from the first and second layers within the consolidated document (Croft para[0154], claim 1, consolidated document comprises a layer representing each version of the document and a composite (common) layer).  
Croft does not explicitly disclose a composite layer constructed from the first and second layers within the consolidated document and comprising information of the identified portion to represent a difference between the input documents.  
However Baron et al. substantially discloses a composite layer constructed from the first and second layers within the consolidated document and comprising information of the identified portion to represent a difference between the input documents (Baron et al. para[0046], [0056], first and second layers (versions) are compared to generate layer with information representing differences).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the difference analysis method of Baron et al. in order to identify differences between multiple versions of a document (Baron et al. para[0022]).
Croft does not explicitly disclose controlling display of the consolidated document that comprises:
Presenting, in a first display portion of a display screen items representing respective layers of the plurality of layers of the consolidated document,
In response to a selection of a first item in the first display portion representing the first layer, presenting the first input document in a second display portion of the display screen,
In response to a selection of a second item in the first display portion representing the second layer, presenting the second input document in the second display portion, and
In response to a selection of a third item in the first display portion representing the composite layer, presenting the adjusted portion in the second display portion, the adjusted portion having the adjusted property to represent the difference between the input documents.
However Hagiwara et al. substantially discloses controlling display of the consolidated document that comprises:
Presenting, in a first display portion of a display screen items representing respective layers of the plurality of layers of the consolidated document (Hagiwara et al. fig. 4 402,para[0054] layer display region 402 contains icons for layers that can be selected for display in document display region 403),
In response to a selection of a first item in the first display portion representing the first layer, presenting the first input document in a second display portion of the display screen (Hagiwara et al. para[0054], displays first document layer if first icon is selected),
In response to a selection of a second item in the first display portion representing the second layer, presenting the second input document in the second display portion (Hagiwara et al. para[0054], displays first document layer if second icon is selected), and
In response to a selection of a third item in the first display portion representing the composite layer, presenting the adjusted portion in the second display portion, the adjusted portion having the adjusted property to represent the difference between the input documents (Hagiwara et al. para[0058], displays adjusted portion if third icon is selected).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the difference analysis method of baron et al. and the layer selection method of Hagiwara et al. in order to select one or more document layers for display (Hagiwara et al. para[0054]).

In regards to claim 5, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1, comprising identifying portions that are common between the input documents (Croft claim 1).  

In regards to claim 6, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 5, wherein identifying the portions that are common between the input documents comprises detecting one or more features which are repeated in each of the input documents (Croft claim 1).  

In regards to claim 7, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1, wherein identifying the portion that is different comprises detecting one or more features which appear in one of the first input document and the second input document (Croft para[0070] claim 1).  

In regards to claim 8, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1, wherein adjusting the property of the identified portion comprises adjusting the color of one or more features of the documents (Croft para[0136], [0191]).  

In regards to claim 9, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claims 8, wherein the one or more features comprise any of lines, polygons, or circles (Croft para[0054], [0077], [0092]-[0096]).  

In regards to claim 10, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1, comprising assigning a label to each of the plurality of layers (Croft para[0163]).  

Claim 12 recites substantially similar limitations to claim 1. Thus claim 12 is rejected along the same rationale as claim 1.

In regards to claim 14, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the apparatus of claim 12, wherein the instructions are executable on the processor to adjust the property of the identified portion by adjusting the color of the identified portion (Croft para[0136], [0191]).

Claim 15 recites substantially similar limitations to claim 1. Thus claim 15 is rejected along the same rationale as claim1.

In regards to claim 17, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1, wherein the input documents are different versions of the same document (Croft para[0152]).

In regards to claim 20, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the non-transitory machine-readable storage medium of claim 15, wherein the adjusting of the property of the identified portion comprises adjusting a color of the identified portion (Croft para[0136], [0191]).


Claim 2-4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft in view of Baron et al., Hagiwara et al., and Tsunematsu (US 2011/0128586).

In regards to claim 2, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1.  
Croft does not explicitly disclose wherein obtaining the input documents is based on scanning respective physical objects.  
However Tsunematsu substantially discloses wherein obtaining a plurality of documents comprises scanning each of the plurality of documents (Tsunematsu [0023], [0026]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

In regards to claim 3, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1.  
Croft does not explicitly disclose comprising removing background information from each of the input documents.
However Tsunematsu substantially discloses comprising removing background information from each of the documents (Tsunematsu para[0023]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

In regards to claim 4, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 1.  
Croft does not explicitly disclose comprising converting each of the input documents into a vector document.
However Tsunematsu substantially discloses comprising converting each of the documents into a vector document (Tsunematsu para[0010], [0032], [0054], claim 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

In regards to claim 13, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the apparatus of claim 12.  
Croft does not explicitly disclose wherein the instructions are executable on the processor to convert the plurality of versions of the input document into vector documents.
However Tsunematsu substantially discloses comprising a vectorization module for converting the versions into vector drawings (Tsunematsu para[0010], [0032], [0054], claim 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the image processing method of Tsunematsu in order to convert paper documents in to electronic files (Tsunematsu para[0002]).

Claim 11, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft in view of Baron et al., Hagiwara et al., and King et al. (US2010/0177964).

In regards to claim 11, Croft as modified by Baron et al., and Hagiwara et al. substantially discloses the method of claim 10. Croft does not explicitly disclose wherein the label assigned to a given layer of the plurality of layers is generated based upon recognizing an identifying mark in a document of the input documents. 
However King et al. substantially discloses wherein the label assigned to a given layer of the plurality of layers is generated based upon recognizing an identifying mark in a document of the input documents (King et al. para[0170]-[0171]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).

In regards to claim 16, Croft as modified by Baron et al., Hagiwara et al.,  and King et al. substantially discloses the method of claim 11, wherein recognizing the identifying mark is based on optical character recognition (OCR) (King et al. para[0031]).
It would have been obvious to one of ordinary skill in the art  before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).

In regards to claim 18, Croft as modified by Baron et al. and Hagiwara et al. substantially discloses the method of claim 12. Croft does not explicitly disclose wherein the instructions are executable on the processor to:
Recognize identifying marks in the plurality of versions of the input document; and
Assign labels to the plurality of layers based on the recognition of the identifying marks.
However King et al. substantially discloses wherein the instructions are executable on the processor to:
Recognize identifying marks in the plurality of versions of the input document (King et al. para[0171]); and
Assign labels to the plurality of layers based on the recognition of the identifying marks (King et al. para[0592]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).

In regards to claim 19, Croft as modified by Baron et al., Hagiwara et al., and King et al. substantially discloses the apparatus of claim 18, wherein the recognition is based on optical character recognition (OCR) (King et al. para[0031]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the image comparison method of Croft with the Scanning method of King et al. in order to identify digital documents related to a physical version of a document (King et al. para[0018]).
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178